Citation Nr: 1828554	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinea versicolor.

3.  Entitlement to service connection for tinea versicolor.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to December 1984. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  An interim July 2014 rating decision increased (restored) the 10 percent rating for right lower extremity radiculopathy to September 25, 2012, the date it had been reduced to zero percent disabling.  

At his request, the Veteran was scheduled for a November 2017 videoconference hearing before the Board; he failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

Before reaching the merits of the claims for bilateral hearing loss and tinea versicolor, the Board must first determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

Generally, the propriety of a rating reduction is a separate issue from a claim for an increased rating.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, in response to the Veteran's disagreement with the September 2012 rating decision which reduced his disability rating for right lower extremity radiculopathy, the RO issued a July 2014 statement of the case that restored the 10 percent rating and adjudicated the claim as if it were for an increased rating.  In his July 2014 VA substantive appeal, the Veteran stated that he wanted to appeal the issue addressed in the statement of the case.  By treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board finds that the Veteran has been led to believe that the issue of entitlement to an increased rating for right lower extremity radiculopathy is on appeal and has therefore taken jurisdiction of that issue.

The Veteran had also disagreed with the evaluation of adjustment disorder with mixed anxiety and depression, the denial of service connection for hypertension and sleep apnea and the denial of entitlement to a total disability rating based on individual unemployability (TDIU).  A statement of the case was issued in February 2016.  The record does not reflect that the Veteran perfected his appeal in the matters by submitting a substantive appeal.  Accordingly, the matters of an increased rating adjustment disorder with mixed anxiety and depression, the denial of service connection for hypertension and sleep apnea and the denial of entitlement to a TDIU rating are not before the Board.

The newly reopened issue of service connection for tinea versicolor and the claim for an increased rating for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2010 rating decision, the claims for entitlement to service connection for bilateral hearing loss and tinea versicolor were denied; the Veteran was notified of this action and of his appellate rights, but did not file a Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  The evidence received since the July 2010 rating decision regarding bilateral hearing loss is cumulative and redundant and does not raise the possibility of substantiating the claim.

3.  The evidence received since the July 2010 rating decision regarding service connection for tinea versicolor is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received; the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received; the claim of service connection for tinea versicolor may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been disallowed by the Board in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of evidence in determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

A July 2010 rating decision denied service connection for bilateral hearing loss and tinea versicolor based on a finding that there was no evidence of current disability (no evidence of audiometric findings of hearing loss disability in either ear for VA purposes and, although tinea versicolor was noted on service separation examination, there was no post-service diagnosis or treatment for any dermatological condition).

The Veteran did not appeal the July 2010 rating decision or submit new and material evidence within one year of the decision; thus, the July 2010 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b).

Regarding the claim for service connection for bilateral hearing loss; the evidence submitted since the July 2010 rating decision includes VA audiology notes in August 2012 and May 2013.  These records show that the Veteran reported a history of increased hearing impairment; however, these records do not show a hearing loss disability (as defined for VA purposes) in either ear.  38 C.F.R. § 3.385.  The August 2012 treatment report notes right ear hearing within normal limits from 250 - 8000 Hz (Hertz) and left ear hearing within normal limits from 250 - 3000 Hz with a mild sensorineural hearing loss from 4000 - 8000 Hz.  The May 2013 treatment report notes hearing within normal limits in each ear from 250 - 3000 Hz with mild sensorineural hearing loss at 4000 Hz.  The May 2013 audiometric test results are noted on a chart which accompanied the audiology notes.  This evidence was not of record at the time of the prior final rating decision, and therefore, the records are new.  However, these records do not show hearing loss disability in either ear (as defined for VA purposes) and, therefore, they do not address an unestablished fact necessary to substantiate the Veteran's claim of service connection for bilateral hearing loss.  As such, the Board finds that these medical records are not material.  Additional evidence consists of records of post-service treatment that do not indicate in any way that a condition is service-connected and is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

[Notably, although-as discussed in the below Remand-the Veteran received private treatment prior to November 2011, as documented in records that have not been obtained, these records are dated prior to the most recent August 2012 and May 2013 VA audiology notes and there is no suggestion in the record or by the Veteran that they contain findings pertinent to his hearing loss claim.  As such, it is not necessary to defer adjudication of this issue to obtain these records, because there is no way they could change the outcome of the claim.]  

In sum, there remains no evidence of a current hearing loss disability (as defined for VA purposes) in either ear.  Accordingly, the evidence is not new and material and the claims of service connection for bilateral hearing loss is not reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Regarding the claim of service connection for tinea versicolor, given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.  At the time of the last final denial, the claims file did not include evidence of a current diagnosis of tinea versicolor.  The newly received evidence includes the August 2012 VA skin disease examination report indicating a diagnosis of tinea versicolor and November 14, 2014 VA Primary Care Nursing Note showing findings of a rash on the chest and back of neck.  Accordingly, the matter of service connection for tinea versicolor is reopened.  


ORDER

New and material evidence not having been received, the appeal to reopen the previously denied claim of service connection for bilateral hearing loss is denied.

As new and material evidence has been received to reopen the claim of service connection for tinea versicolor, the claim is reopened and the appeal is granted to that extent only.



REMAND

Updated Records

Initially, it is noted that the record may be incomplete.  Specifically, VA treatment records show that the Veteran was not in receipt of medical care from non-VA providers as of November 2011; however, prior to this date, he was treated by both VA and private physicians.  Records of private treatment have not been obtained.  In addition, the most recent VA treatment records available for review were obtained in July 2014.  Accordingly, on remand, the Veteran's claims file should be updated to include all outstanding VA and private treatment records.  

Tinea Versicolor

Regarding the claim of service connection for tinea versicolor; although the Veteran underwent VA skin disease examination in August 2012, the opinion provided by the examiner does not reflect consideration of the Veteran's competent assertions of experiencing skin problems in service which have persisted.  As such, the opinion does not provide the Board with the information it needs to decide the claim.  After the RO receives additional treatment records, (specifically including from the Veteran's private medical providers prior to November 2011) a new nexus opinion should be obtained. 

Increased Rating for Radiculopathy

Regarding the matter of an increased rating for right lower extremity radiculopathy, although the Veteran underwent a VA back examination in February 2014, VA treatment records show the Veteran's ongoing reports of right lower extremity pain, numbness and tingling and show that he has received steroid injections in connection with these symptoms.  As such, after receipt of any additional treatment records, the Veteran should be afforded a VA examination to determine the current nature and severity his right lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA and non-VA treatment records pertinent to the Veteran's claims, to specifically include (after obtaining any necessary authorizations) complete private medical records from Dr. H. at Cassady Medical Group, and updated VA treatment records.

2.  After completion of the development requested in paragraph 1, the Veteran should be afforded an examination by an appropriate clinician to determine the nature and likely cause of any skin disorder, including tinea versicolor.  Based on an examination and interview of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed skin disorder, to include tinea versicolor, had its onset during or was causally related to active military service, to include a December 1984 service separation examination notation of tinea versicolor of the upper extremities.  In providing the opinion requested, the examiner should consider the Veteran's competent assertions that his tinea versicolor was treated in service and has persisted, the August 2012 VA skin disease examination report, as well as the post-service VA and private treatment records.

A detailed and complete explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3.  After completion of the development requested in paragraph 1, the Veteran should be afforded an examination by an appropriate clinician to determine the nature and severity of his right lower extremity radiculopathy.  Based on examination and interview of the Veteran and review of the record, the examiner should delineate all symptoms associated with, and the current severity of, the Veteran's right lower extremity radiculopathy.  Specifically, the examiner should identify the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, or severe) as to each.  All findings must be reconciled with other conflicting medical evidence of record, if any.

A detailed and complete explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4.  The AOJ should then review the entire record and readjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


